Banke, Chief Judge.
In accordance with the Supreme Court’s decision in In re L. L. B., 256 Ga. 768 (353 SE2d 507) (1987), vacating this court’s judgment in In re L. L. B., 178 Ga. App. 235 (342 SE2d 715) (1986), the judgment of the trial court is vacated; and the case is remanded to the trial court with direction that such further action be taken as may be necessary to give effect to the Supreme Court’s decision.

Judgment vacated and case remanded with direction.


Birdsong, C. J., and Sognier, J., concur.